Citation Nr: 1429732	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  07-35 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensable rating for the service-connected allergic rhinitis, status post rhinoplasty.   

2.  Entitlement to an initial rating in excess of 30 percent for the service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 to March 2006.   

This case initially came before the Board of Veterans' Appeals (Board) on appeal from June 2006 rating decision issued by the RO that granted service connection for allergic rhinitis, status post rhinoplasty and for migraine headaches .  

In a rating decision in February 2008, the RO increased the rating for the service-connected migraine headaches from no percent to 30 percent, effective on April 1, 2006.  

In June 2011, the Board remanded the case for additional development of the record.  The development was attempted, and the case has been returned for the purpose of appellate consideration. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  

A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 



FINDINGS OF FACT

1. The service-connected chronic allergic rhinitis is shown to be manifested by hyperemic mucosa and serous drainage and productive of a disability picture that more nearly approximates that of greater than 50 percent obstruction of the nasal passage on both sides.

2. The service-connected migraine headaches is not shown to be manifested by characteristic prostrating attacks occurring on an average twice a month over the last several months; nor are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability demonstrated.



CONCLUSIONS OF LAW

1. The criteria for the assignment of a rating of 10 percent, but no more for the service-connected allergic rhinitis, status post rhinoplasty are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97 including Diagnostic Code (DC) 6522 (2013).

2. The criteria for a rating in excess of 30 percent for migraine headaches are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.124a including DC 8100 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a January 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims of service connection as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. 

A March 2006 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

However, as this appeal arises from the initial grant of service connection for allergic rhinitis and migraine headaches, the notice letter did not contain an explanation of the general rating criteria relevant to his allergic rhinitis and migraine headaches.

The September 2007 Statement of the Case (SOC) and a May 2008 letter set forth applicable criteria for rating both allergic rhinitis  migraine headaches and the May 2012 Supplemental Statement of the Case (SSOC) readjudicated the claims. 

Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA treatment records and examination reports.   

Further, the Board is aware that this appeal was, most recently, remanded by the Board in June 2011. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). 

The remand, in pertinent part, requested that the RO schedule the Veteran for current VA examinations to evaluate the severity of the service-connected allergic rhinitis and migraine headaches. This development was attempted.

However, the Veteran failed to report for her scheduled examination and offered no explanation for her failure to report or otherwise indicated her willing to report for another examination. 

The Board is aware of the Veteran's representative's argument in the May 2014 brief that "[i]n [their] opinion the appellant [might] have legitimate mitigating circumstance for not reporting for this examination and therefore, should be given another chance." 

However, the Board notes again that there is no explanation of the "legitimate mitigating circumstances" or other showing of the part of the Veteran that she is now willing to report for examination.

Accordingly, the Board finds that no further assistance to this Veteran in developing the facts pertinent to her claims is required to comply with the duty to assist and will decide these claims on appeal based on the evidence of record. 38 C.F.R. § 3.655; see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. 

The Veteran was an active participant in the claims process by providing evidence and argument. Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so. 

Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999).  

Here, on this record, the disabilities are not shown to have significantly changed and a uniform evaluation is warranted.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 


Factual Background 

The report of a February 2006 VA examination shows that the Veteran had allergy symptoms all of her life. In 1992, she reported undergoing allergy testing and being found to be allergic to grass and trees. 

The Veteran reported beginning allergy shots (once per month) in 1992 and having continued receiving them to present. She reported that the shots were helpful, but that she experienced persistent symptoms. Tocanamine offered some relief, but other allergy medications were unhelpful.

The Veteran reported having two episodes of acute sinusitis, requiring antibiotic treatment. Generally, her symptoms consisted of sneezing, cough, itchy throat, runny nose and eye irritation. 

Additionally, the Veteran reported undergoing septorhinoplasty in 2001 due to difficulty in breathing through her nose. She reported having continued difficulty breathing through her nose and feeling that the surgery was not helpful.

The examination showed some yellowish crusting in the nasal passages. There was no sinus tenderness on palpation. The relevant diagnoses were allergic rhinitis and deviated septum, status post central rhinoplasty 2001.

A report of an April 2006 VA PTSD examination shows that the veteran started having severe headaches with vomiting for the past five months. Headaches was diagnosed.  

A January 2008 report of VA fee-basis examination documented the Veteran's complaints of constant headaches (since 2005) and allergic rhinitis (since 1993). 

Regarding the headaches, the Veteran reported experiencing throbbing, excruciating pain with sensitivity to noise and light. When her headaches occurred, she was able to take care of some household chores, but was unable to go to work. She experienced headaches on the average of 2 times per month, and these lasted for 2 days.

Regarding the allergic rhinitis, the Veteran complained of having sinusitis that occurred 4 times per year with each episode lasting for approximately one week. During sinusitis episodes, she was not incapacitated, but did experience approximately 3 non-capacitating episodes per year with headaches. No antibiotic treatment lasting 4-6 weeks was needed for her sinusitis. 

Additionally, the Veteran complained of interference with breathing through her nose. She had no purulent discharge from the nose. She had hoarseness of the voice, pain and crusting. Flonase and Claritin had offered relief.

An examination of the nose revealed no nasal obstruction, deviated septum, partial loss of the nose, partial loss of the "ala," nasal polyps, scarring or disfigurement. Rhinitis was present and believed to be allergic in origin because of hyperemic mucosa and serous drainage. 

No findings of sinusitis was detected at this time. The sinus x-ray study results were within normal limits.

The diagnoses were those of migraine headaches (subjectively severe headaches with light and noise sensitivity and objectively asymptomatic at this time) and allergic rhinitis (subjectively seasonal bouts of running nose and objectively hyperemic mucosa and serous drainage with no finding of bacterial rhinitis).



Allergic Rhinitis

The RO evaluated the Veteran's allergic rhinitis under DC 6522.  See 38 C.F.R. § 4.97. A 10 percent evaluation is assigned for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side. A 30 percent evaluation is assigned for allergic rhinitis with polyps.  

The Board finds on review of the entire record that the service-connected allergic rhinitis, status post rhinoplasty is productive of a disability picture that more closely resembles the criteria warranting the assignment of a 10 percent rating in this case. 

The evidence of record demonstrates that the Veteran's rhinitis is manifested by recurrent bouts of a running nose, hyperemic mucosa and serous drainage (January 2008 VA examination). 

While she is not shown to have polyps, the overall findings serve to establish that her condition when symptomatic is manifested by a level of disablement that equates with greater than 50 percent obstruction of the nasal passages.  Thus, on this record, a 10 percent rating, but not more is assignable.

Additionally, the recent sinus x-ray results were within normal limits, there was a finding of yellowish crusting at the time of the initial VA examination that tend to confirm her assertion of having increased problems breathing through her nose due to the service-connected recurrent allergic rhinitis.  
 
The Board has considered the Veteran's assertions as to the severity of her symptoms and findings to be credible in supporting the assignment of a 10 percent rating. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  


Migraine Headaches

The RO evaluated the Veteran's migraine headaches under DC 8100. See 38 C.F.R. § 4.124a.  A 30 percent rating is assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months. 

A 50 percent rating is assigned for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Board finds that the evidence shows that the service-connected migraine headaches do not meet the criteria for the assignment of a rating in excess of 30 percent in this case. 

The evidence of record demonstrates that the service-connected migraine headaches is productive of  no more than characteristic prostrating attacks occurring on an average twice a month (and lasts for 2 days) with light and noise sensitivity. She is not shown to experience headaches productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

Rather, the evidence demonstrates that, when her headaches occurred, she was able to take care of some household chores even though she did not go to work.  Thus, the Board finds that her headaches are not completely prostrating or prolonged.   To the extent that she missed some time from work on a monthly basis, this is shown to have amounted to severe economic inadaptability. 

Accordingly, on this record, a rating in excess of 30 percent under the applicable diagnostic criteria for the service-connected migraine headaches must be denied.

The Board has considered the Veteran's other assertions as to the severity of her symptoms; however, the evidence as a whole does not establish that she meets the criteria for a rating in excess of 30 percent. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  


Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. 

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms and effects of the Veteran's allergic rhinitis and migraine headaches are fully contemplated by the applicable rating criteria. 

The Board's analysis reflects that the symptoms, effects and overall disability picture from the Veteran's allergic rhinitis and migraine headaches are contemplated by the assigned respective ratings that take into account of both the symptoms and the overall impairment. 

Thus, referral for extraschedular consideration is not warranted in this case.   


ORDER

An increased rating of 10 percent, but not higher for the service-connected allergic rhinitis, status post rhinoplasty is granted, subject to the regulations controlling disbursement of VA monetary benefits.

A rating in excess of 30 percent for the service-connected migraine headaches is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


